Citation Nr: 1721891	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  13-18 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder to include anxiety and posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for an acquired psychiatric disorder.

4. Entitlement to service connection for Barrett's Syndrome.

5. Entitlement to service connection for left knee degenerative joint disease.

6. Entitlement to service connection for right knee degenerative joint disease.

7. Entitlement to a rating in excess of 10 percent since June 16, 2014, for bilateral peripheral neuropathy of the upper extremities.

8. Entitlement to a rating in excess of 10 percent since June 16, 2014, for bilateral peripheral neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) from January 2012 and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The case was remanded in May 2015 in order to conduct a videoconference hearing with a Veteran's Law Judge (VLJ). In September 2016, the Veteran testified at a Videoconference hearing before the undersigned VLJ. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file.
The Board has re-characterized the issue of entitlement to service connection for posttraumatic stress disorder to more broadly encompass entitlement to service connection for an acquired psychiatric disorder, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled). 

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence, and conducted any appropriate medical inquiry. The appeal is ready for appellate review. This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.

The issues of entitlement to service connection for an acquired psychiatric disorder, degenerative joint disease of the right and left knees, Barrett's Syndrome, and for increased disability ratings for bilateral neuropathy of the upper and lower extremities, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence regarding a medical nexus linking the Veteran's service to his current bilateral sensorineural hearing loss is in relative equipoise. 

2. In an April 2006 rating decision, the St. Petersburg, Florida, RO denied service connection for posttraumatic stress disorder. Although notified of the denial in an April 2006 letter, the Veteran did not initiate an appeal or submit new and material evidence within one year. 

3. Evidence associated with the file since April 2006, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for posttraumatic stress disorder. 


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have been approximated. 38 U.S.C.A. §§ 1110 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102 , 3.159, 3.303, 3.309, 3.385 (2016).

2. The April 2006 rating decision denying service connection for an acquired psychiatric disorder is final. 38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2016).

3. The criteria for reopening the claim for service connection for an acquired psychiatric disorder have been met. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection - Bilateral hearing loss

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

Sensorineural hearing loss, as organic disease of the nervous system, is a "chronic disease" listed under 38 C.F.R. § 3.309 (a). Therefore, the provisions of 38 C.F.R.  § 3.303 (b) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, is required. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes. Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection. 38 C.F.R. § 3.303 (b).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When all the evidence is assembled, the Board must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends his current sensorineural bilateral hearing loss (SNHL) was caused or aggravated by his service in Vietnam. The Veteran's military occupational specialty (MOS) was helicopter mechanic and machine gunner. He testified he was given earplugs when in insulated helicopters, but that the earplugs did not stop him from hearing the noise.

The Veteran had in-service audiological evaluations, when auditory thresholds were recorded. However, because it is unclear whether such thresholds were recorded in using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.
 
In light of the above, and where necessary to facilitate data comparison for VA purposes in this decision, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:
 
Hertz
250
500
1000
2000
3000
4000
6000
8000
add
15
15
10
10
10
5
10
10
 
When converted, the Veteran's June 1966 entrance examination's authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
10
10

20
LEFT
40
30
25

20

These results indicate the Veteran had hearing loss in his left ear at 500 Hz. His audiogram also indicated hearing loss at 6000 Hz in both ears.

When converted, the Veteran's January 1967 in-service audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
15
10
10
10
10

These results show the Veteran's bilateral hearing loss was within normal range. During the examination the Veteran indicated he had trouble with his "ear, nose or throat" but did not indicate he had trouble with hearing loss.

When converted, the Veteran's in-service January 1968 authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
0
LEFT
20
15
10
15
20

These results indicate the Veteran's bilateral hearing loss was within normal range. During the examination the Veteran reported he had trouble with his "ear, nose or throat" but did not indicate he had trouble with hearing loss. However, he also noted he had ear trouble at age fifteen. 

When converted, the Veteran's September 1968 authorized audiological evaluation at separation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15

15
LEFT
20
15
20

15

These results indicate the Veteran's bilateral hearing loss was within normal range. During the examination the Veteran indicated he had trouble with his "ear, nose or throat" but did not indicate he had trouble with hearing loss.

There are no complaints, diagnoses, or treatment for hearing loss in service. 

With regards to the first element of service connection, the record indicates the Veteran currently has bilateral sensorineural hearing loss (SNHL). VA Treatment records from May 2007 and September 2011 indicate the Veteran demonstrated bilateral SNHL with reduced word recognition scores. The Veteran currently wears hearing aids in both ears.

With regards to the second element of service connection, the Veteran's service personnel records, including his DD-214, corroborate his testimony regarding his in-service activities, including his MOS, his service in Vietnam, and his participation in the Tet counter offensive. His contentions are consistent with the circumstances, conditions, and hardships of his service; thus, the Veteran experienced acoustic trauma in service, and the second element of service connection is met. See 38 U.S.C.A. §  1154 (b).

Regarding the nexus element, the claims file includes two medical opinions regarding the etiology of the Veteran's current SNHL. The September 2011 VA examiner noted the Veteran demonstrated impaired hearing at his entrance examination and that his in-service audiological examinations did not indicate service aggravated his condition. The examiner also noted that the Veteran's subsequent occupation as a sheet metal installer was "noisy," although the Veteran indicated the position did not require hearing protection. The examiner opined it was less likely than not that the Veteran's SNHL was caused or aggravated by his service.

In a December 2012 private audiological report, an otolaryngologist opined the Veteran's SNHL was more likely than not "caused by, the result of, or aggravated by his military noise acoustic trauma." Specifically the examiner noted that slight noise-induced hearing loss as a young adult, such as when exposed to even a single incident of acoustic trauma, can manifest as moderate hearing loss later in life earlier than peers with no prior noise-induced hearing loss. The examiner noted, however, he did not review the Veteran's medical service treatment records. However, the physician's implicit finding was that the Veteran sustained acoustic trauma in service, consistent with the Board's findings under 38 U.S.C.A. § 1154(b).

The evidence is in relative equipoise regarding the third element of a medical nexus to service and the appeal will be granted. 

Application to reopen a previously denied claim

The claim of service connection for PTSD was denied in an unappealed April 2006 rating decision. Because new and material evidence has since been submitted, this claim will be reopened. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a); see Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998). 

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156 (a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed. See Justus v. Principi, 3 Vet. App. 510 (1992). The newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim. See Evans v. Brown, 9 Vet. App. 273, 283 (1996); see also Hodge, 155 F.3d at 1363 (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim). 

In an April 2006 rating decision, the RO denied the Veteran's claim for entitlement to service connection for PTSD because did not have a current diagnosis of PTSD. Although notified of this decision by an April 2006 letter, the Veteran did not initiate an appeal or submit new and material evidence within one year of the rating decision. The denial is final as to the evidence then of record, and is not subject to revision on the same factual basis. See 38 U.S.C.A. § 7105 (b); see also 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103. 

Since the April 2006 rating decision, the RO denied an application to reopen the previously denied claim in an August 2012 rating decision. The Veteran filed a timely notice of disagreement (NOD), and perfected the appeal following the January 2014 statement of the case (SOC). 

Evidence submitted since the final April 2006 rating decision consists of private medical records, VA treatment records and the Veteran's statements. Private treatment records indicate the Veteran was diagnosed and received treatment for PTSD. VA treatment records indicate psychiatric treatment. The Veteran's personal statements detailed his combat missions while stationed in the Republic of Vietnam. 

Given that the threshold for substantiating a claim to reopen is low, the evidence associated with the claims file since the April 2006 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for PTSD and raises a reasonable possibility of substantiating the claim. Thus, the claim of service connection for an acquired psychiatric disorder to include anxiety and PTSD is reopened and will be remanded for further evidentiary development. 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.







ORDER

Service connection for bilateral hearing loss is granted. 

New and material evidence having been received, the petition to reopen the claim for service connection for an acquired psychiatric disorder is granted.


REMAND

Regarding the claim for an acquired psychiatric condition, a new examination is required to adjudicate the claim. 

The Veteran has filed timely notices of disagreement (NODs) for claims for entitlement to service connection for degenerative joint disease of the right and left knees, Barrett's syndrome, and for increased disability ratings for bilateral peripheral neuropathy of the upper and lower extremities which were denied in January 2015. No statements of the cases have been issued, and as the claims are now in appellate status and are properly before the Board, they must be remanded so that such a document can be issued for each claim and the Veteran afforded the opportunity to perfect his appeals. See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran provide any service treatment records he possesses or identify and secure any relevant private medical records that are not in the claims file. If the Veteran identifies private records, following the securing of the appropriate waivers, make all appropriate attempts to locate such records and to associate them with the claims file. If the Veteran has no further evidence to submit, or, if after exhaustive efforts have been made, no records can be identified, so annotate the record.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. Return the claims file to the August 2013 VA examiner and request she re-examine the Veteran to determine if he has any acquired psychiatric conditions in accordance with the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5). If the August 2013 VA examiner is not available, arrange for another appropriate VA examiner to conduct the examination and provide a medical opinion on the requested inquiries. The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the VA examiner. All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. A rationale should be given for all opinions and conclusions rendered.

Based upon a review of the relevant evidence of record, history provided by the Veteran, and sound medical principles, the VA examiner should provide the following opinions:

a) Does the Veteran currently have any acquired psychiatric DIAGNOSES, to include but not limited to DEPRESSION, ANXIETY PTSD?

b) If yes, did the Veteran's military service cause or aggravate any of his current psychiatric DIAGNOSES?

In rendering these opinions, the examiner must review the entire record in conjunction with rendering the requested opinions. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

* July 20, 2011 Gainesville VA medical center (VAMC) mental health note (VMBS entry dated May 22, 2014, page 366 of 557) indicating the Veteran's PTSD and depression screening test scores were negative.

* November 19, 2012 Gainesville VAMC psychiatry treatment note (VBMS entry dated May 22, 2014, page 71 of 557) indicating the Veteran's PTSD and depression screening test scores were negative.

* November 19, 2012 Gainesville VAMC preventative medicine note (VBMS entry dated May 22, 2014, page 86 of 557) indicating the Veteran's PTSD screening test score was positive.

* A January 2013 written statement from psychiatrist Dr. T. Chaudhry indicating the Veteran demonstrated prolonged PTSD and assessing the Veteran with a 61-70 GAF score.
 
* The Veteran's June 2014 VA Form 9 statement indicating current psychiatric symptoms include anxiety, flashbacks, hypervigilance and anger. 

* The September 2016 hearing transcript when the Veteran testified he was attending anger management classes at the VA.

* An October 2016 written statement from psychiatrist Dr. T. Chaudhry noting he diagnosed the Veteran with PTSD, not depressive disorder, and that "[a]ny depression is a comorbidity of his primary PTSD diagnosis originating from his experience in Vietnam."  

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, s/he should expressly indicate this and provide supporting rationale as to why the opinion cannot be made without resorting to speculation. 

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THE EXAMINATION/OPINION SUFFICIENT.

4. Following the review and any additional development deemed necessary, re-adjudicate the claim. Should the claim not be granted in its entirety, issue an appropriate supplemental statement of the case (SSOC) and forward the claims to the Board for adjudication.

5. Issue a statement of the case with respect to the issues of entitlement to service connection for degenerative joint disease of the right and left knees, Barrett's syndrome, and of increased disability ratings for bilateral peripheral neuropathy of the upper and lower extremities. Allow the Veteran the appropriate amount of time to submit a substantive appeal for each claim, and should the appeal(s) be perfected, return the claim(s) to the Board for adjudication.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


